DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 03/30/2021.
Claims 1-13 are pending for examination.

Claim Objections
Claim 8 is objected to because of the following informalities: “PWM” in line 7 need to be defined as “Pulse Width Modulation.” Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “PWM” in line 7 need to be defined as “Pulse Width Modulation.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “PWM” in line 15 need to be defined as “Pulse Width Modulation.” Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “totation speeds” in line 7, the examiner assumed typographical error and interpreted it as the “rotation speed” for examination.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitations “at least one acquisition means”, “a control and transformation means” and “a control means” in claim 1, “measuring means” in claim 4, “determining means” in claim 5, “means of the clarke-parke transformation” and “means of PWM modulator” in claim 8 and 11” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although, a control means (30), a control and transformation means (20) and an acquisition means (10) are shown in the specification, no clear association/linkage between the structure and the function can be found in the specification for performing the entire claimed function without ambiguity.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Park (KR101687556 (B1) and the machine translation is attached).
Claim 1, Park in his teachings as shown in Fig.1-12 discloses a control system comprising a multi-motor converter (420) for controlled parallel operation of a number of EC (230a, 230b) motors (See [0021]), the respective rotor position of which being acquired without a sensor, where n ≥ 2, comprising:
a. at least one acquisition means (320) for determining at least the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors with the aid of previously measured (E1, E2) phase currents IM1,..., IMn (See [0056]- [0061]);
b. a control and transformation means (330, 340) configured to generate corresponding voltage variables and current variables in a d-q coordinate system (Vq, Vd; Iq, Id) with the aid of the determined rotor positions (Ɵ)and the rotational speeds (Ɯr1, Ɯr2) for controlling the EC motors (See [0066]- [0076]);
c. a control means (350, 360) downstream of the control and transformation means, the control means receiving the voltage variables and current variables generated by the control and transformation means (330, 340) and configured to generate switching commands (Sic) therefrom for the multi-motor converter (420) in order to operate the EC motors (See [0077]- [0083]).
As to Claim 2, Park discloses the control system according to claim 1, wherein the control means has a current-phase controller (controller 430 sets the flux current command value in accordance with the phase difference or the speed difference between the first motor 230a and the second motor 230b, and switches on the basis of the set flux current command value. The control signal can be output. As a result, the inverter 420 is controlled. – See [0083]).
Claim 3, Park discloses the control system according to claim 1, wherein in that the control means has a d-q current controller (See [0076]).
As to Claim 4, Park discloses the control system according to claim 1, wherein the acquisition means has at least one measuring means (E1, E2) for the sensorless acquisition of the respective phase currents IM1,..., IMn of the n EC motors (See [0047]).
As to Claim 7, Park discloses the control system according claim 2, wherein the control and transformation means has a stabilizing controller (Limiter) in order to provide voltage variables Ud, Uq with the d portion Ud determined from the rotor positions and rotational speeds of the EC motors as well as the q portion Uq determined from the rotational speed values Ɯtarget, ƜU for the current-phase controller (See [0067]- [0076]).
As to Claim 9, Park discloses the control system  according to claim 3, wherein the control and transformation means (330,340) has a stabilizing controller (Limiter) in order to provide the current variables Id_TARGET, Iq_TARGET with the d portion Id_TARGET determined from the rotor positions and rotational speeds of the n motors as well as the q portion Iq_TARGET determined from the rotational speed values Ɯtarget, ƜU for the d- q current controller (See [0067]-[0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over park in view of Schneider (US Pub. No. 2018/0069494 A1).
As to Claim 5, Park discloses the control system according to claim 4, wherein the at least one acquisition means (320) for determining at least the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors (230a,230b) and wherein the acquisition means (320) has determining means (320) for determining or estimating at least the rotor positions φM1,.... φMn and the respective rotational speed ƜMn1,..., ƜMn of the EC motors as well as a determining means for determining a theoretical rotor position φU and rotational speed ƜU determined from a total current luvw (See [0056]- [0061]), However, it doesn’t explicitly disclose:
determining at least the rotor positions and rotational speeds of the EC motors aided by the terminal voltage Uu,v,w of the EC motors
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 6, 8 and 10, Park discloses the control system according to claim 1, 2 and 3, wherein the control and transformation means (350, 360) to transform at least the three- phase variables of rotor position φU (Ɵ) and total current luvw into a d-q current variable Id, q_actual in the space-vector representation for the control means (See [0056]-[0061]), and transform voltage variables Ud,q in the space-vector representation obtained by the current-phase controller into a three-phase voltage variable Uuvw and to convert this variable into direct-voltage switching signals (Sic) for the converter (420) by means of a PWM modulator (See [0046] and [0077]-[0081]), however, it doesn’t explicitly disclose the control and transformation by:
means of a Clarke- Park transformation
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that it is thought that the circuit arrangement 1 for the rotor-position-sensorless commutation of a, 2b. The circuit arrangement 1 comprises a respective Clarke-Park transformer 10 for the transformation of the corresponding terminal values (current and terminal voltage) into a d/q observer coordinate system rotating synchronously with the rotor of the motor (See also [0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to include a Clarke- Park transformation as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 11, Park discloses a method for operating and number (230a, 230b) of EC motors (See [0021]), where n ≥2, in parallel operation on a shared multi-motor converter (420) having a control system according to claim 1, with the following steps: 
a. acquiring the individual phase currents IM1,...IMn (E1, E2); 
b. determining (320) the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors (See [0056]- [0061]);
c. generating and transmitting (330,340) current and/or voltage variables in a space-vector representation to the control means with the aid of the determined rotor positions (Ɵ) and the rotational (Ɯr1, Ɯr2) speeds (See [0066]- [0076]);

e. generating (360 output of 460) switching commands (Sic) from the voltage variables Uuvw for the multi-motor converter (420) by means of the modulator in order to control operation of the n EC motors (See [0082]- [0083]).
Although, determining at least the rotor positions and rotational speeds of the EC motors and generating three-phase voltage variables Uuvw from the current and/or voltage variables in the space-vector representation as shown (See also [0056]- [0083]), However, it doesn’t explicitly disclose:
determining at least the rotor positions and rotational speeds of the EC motors aided by the terminal voltage Uu,v,w of the EC motors and 
generating three-phase voltage variables Uuvw from the current and/or voltage variables in the space-vector representation by means of a Clarke- Park transformation
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an arctangent calculation, the rotor position is determined directly from the terminal voltages transformed into the system, and the rotation frequency is determined from the differentiation (time derivative) of said rotor position (See [0028]). Furthermore, it is also thought that the circuit arrangement 1 for the rotor-position-sensorless commutation of an EC motor in a stepless continuous process, i.e., from startup to stationary operation a, 2b. The circuit arrangement 1 comprises a respective Clarke-Park transformer 10 for the transformation of the corresponding terminal values (current and terminal voltage) into a d/q observer coordinate system rotating synchronously with the rotor of the motor (See also [0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) and include a Clarke- Park transformation as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 12, Park discloses the control system according to claim 1, wherein the at least one acquisition means (320) for determining at least the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors (See [0056]- [0061]), However, it doesn’t explicitly disclose:
determining at least the rotor positions and rotational speeds of the EC motors aided by the terminal voltage Uu,v,w of the EC motors
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 13, Park in view of Schneider discloses the method according to claim 11, wherein the at least one acquisition means for determining at least the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors (230a, 230b), and wherein the step of acquiring the individual phase currents IM1,..., IMn (E1, E2), and wherein the step of determining the rotor positions and totation speeds of the EC motors (See [0056]-[0083]), however, Park doesn’t explicitly disclose: the steps being aided by the terminal voltage Uu,v,w of the EC motors. Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an arctangent calculation, the rotor position is determined directly from the terminal voltages transformed into the system, and the rotation frequency is determined from the differentiation (time derivative) of said rotor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846